DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carbone et al. (US 4822980).
Carbone discloses in reference to claim:
1. A heating unit comprising: a heat conductor 3 comprising a liquid passage channel 3c formed in a lengthwise direction through the heat conductor, and a duct 3d formed in the lengthwise direction through the heat conductor; a positive temperature coefficient (PTC) heating element disposed within the duct, at least a first end of the PTC heating element being substantially coplanar with a first end of the heat conductor; an end cover A coupled to the first end of the heat conductor; and a sealing gasket B disposed around an opening of the duct between the end cover and the first end of the heat conductor.

    PNG
    media_image1.png
    680
    800
    media_image1.png
    Greyscale

11. A heating unit comprising: a heat conductor 3 comprising a liquid passage channel 3c formed through the heat conductor, and a duct 3d formed through the heat conductor; a positive temperature coefficient (PTC) heating element disposed within the duct and configured to generate heat; an end cover A coupled to a first end of the heat conductor 3; and a sealing gasket B disposed around an opening of the duct between the end cover and the first end of the heat conductor.
Claim(s) 6-8, 10, 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thweatt (US 5724478).

Thweatt discloses in reference to claim:
6. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed through the heat conductor, and a duct  28 formed through the heat conductor; a PTC heating element 30 comprising a first portion  A disposed within the duct and a second portion B extending from the duct at a first end of the heat conductor, both the first portion of the heating element and the second portion of the heating element configured to generate heat (note that even though 33 is indicated as a cold pin, it is comprised of resistant material and will generate heat, though to a lesser extent); and an end cover 40/41 coupled to the first end of the heat conductor and comprising a space therein configured to accommodate the second portion of the heating element.  Although, Thweatt does not explicitly discuss the heating element being of the PTC type, it is noted that it is known by those skilled in the art that all electric resistance heating element exhibit a PTC character to some degree in a limited range of temperatures.
	

    PNG
    media_image2.png
    1232
    1025
    media_image2.png
    Greyscale




7. The heating unit of claim 6, the end cover further comprising an internal passage in communication with the liquid passage channel. See Fig. 6-11

8. The heating unit of claim 6, the end cover being a first end cover and the heating unit further comprising a second end cover coupled to a second end of the heat conductor. See Fig. 6-11

10. The heating unit of claim 6, the liquid passage channel being a first liquid passage channel and the heating unit further comprising a second liquid passage channel, the duct being disposed between the first liquid passage channel and the second liquid passage channel. See Fig. 6-11
11. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed through the heat conductor, and a duct 28 formed through the heat conductor; a (PTC -see claim 6 above) heating element  disposed within the duct and configured to generate heat; an end cover 41 coupled to a first end of the heat conductor; and a sealing gasket (epoxy seal around sheath 32) disposed around an opening of the duct between the end cover and the first end of the heat conductor.

12. The heating unit of claim 11, the end cover 41 being a first end cover and the sealing gasket (epoxy) being a first sealing gasket, the heating unit further comprising: a second end cover 40 coupled to a second end of the heat conductor; and a second sealing gasket (epoxy) disposed around an opening of the duct between the second end cover and the second end of the heat conductor.  Note there is symmetry with respect to the sealing of the sheath on both ends of the heat conductor 20 within the duct 28.

13. The heating unit of claim 12, the first end cover and the second end cover each comprising an internal passage in communication with the liquid passage channel. See Fig. 6-11

14. The heating unit of claim 12, wherein one of the first end cover and the second end cover further comprises an opening( at 36 in Fig 1 and 5) therethrough configured to enable electrical connection between the PTC heating element and an external element. 

15. The heating unit of claim 11 wherein the liquid passage channel comprises a plurality of liquid passage channels  (10a, b, c, d) formed through the heat conductor 20.

16. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed in a lengthwise direction through the heat conductor, and a duct 28 formed in the lengthwise direction through the heat conductor; a positive temperature coefficient (PTC- see claim 6 above) heating element disposed within the duct; and an end cover 41 coupled to a first end of the heat conductor and comprising a groove 46a therein configured to accommodate a portion of the PTC heating element extending from the first end of the heat conductor; wherein the groove extends in a direction substantially orthogonal to the lengthwise direction and is in communication with a space external to the heat conductor. See Fig. 6-11

    PNG
    media_image3.png
    1114
    947
    media_image3.png
    Greyscale







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thweatt (US 5724478) in view of Roller (US 4371777) or Wu (US 6330395).
	Thweatt discloses in reference to claim:
6. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed through the heat conductor, and a duct  28 formed through the heat conductor; a heating element 30 comprising a first portion  A disposed within the duct and a second portion B extending from the duct at a first end of the heat conductor, both the first portion of the heating element and the second portion of the heating element configured to generate heat; and an end cover 40/41 coupled to the first end of the heat conductor and comprising a space therein configured to accommodate the second portion of the heating element.
 If Applicant argues that Thweatt does not reasonably disclose the heating element having a PTC, it is known in the art of electric heating (see as evidence Roller or Wu) to use PTC heaters showing a significant PTC such that the use of temperature control devices is minimized, the substitution of a PTC heating element for the disclosed heating element would have been obvious to one of skill in the art, as a means of eliminating the need for the thermostat or alternatively making the thermostat a redundant safety device in conjunction with the use of a self-regulating (PTC) heating element. 


    PNG
    media_image2.png
    1232
    1025
    media_image2.png
    Greyscale


7. The heating unit of claim 6, the end cover further comprising an internal passage in communication with the liquid passage channel. See Figures 6-11

8. The heating unit of claim 6, the end cover being a first end cover and the heating unit further comprising a second end cover coupled to a second end of the heat conductor. See Figures 6-11

9. The heating unit of claim 8, further comprising a first sealing gasket disposed between the first end cover and the first end of the heat conductor and a second sealing gasket disposed between the second end cover and the second end of the heat conductor. It is noted that one of skill in the art would recognize that the end covers 40 and 40 of Thweatt are necessarily sealed to to the heating conductor such that the fluid does not leak therefrom.  It is further noted that one of skill in the art would find it obvious under at least one of KSR rationales A-D, to provide a sealing gasket generally to provide for a leakfree connection. It is noted that sealing gasket does not import any explicit structure, rather only the function of sealing. 

10. The heating unit of claim 6, the liquid passage channel being a first liquid passage channel and the heating unit further comprising a second liquid passage channel, the duct being disposed between the first liquid passage channel and the second liquid passage channel. See Fig. 6-11


11. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed through the heat conductor, and a duct 28 formed through the heat conductor; a (PTC -see claim 6 above) heating element  disposed within the duct and configured to generate heat; an end cover 41 coupled to a first end of the heat conductor; and a sealing gasket (epoxy seal around sheath 32) disposed around an opening of the duct between the end cover and the first end of the heat conductor.

12. The heating unit of claim 11, the end cover 41 being a first end cover and the sealing gasket (epoxy) being a first sealing gasket, the heating unit further comprising: a second end cover 40 coupled to a second end of the heat conductor; and a second sealing gasket (epoxy) disposed around an opening of the duct between the second end cover and the second end of the heat conductor.  Note there is symmetry with respect to the sealing of the sheath on both ends of the heat conductor 20 within the duct 28.

13. The heating unit of claim 12, the first end cover and the second end cover each comprising an internal passage in communication with the liquid passage channel. See Fig. 6-11

14. The heating unit of claim 12, wherein one of the first end cover and the second end cover further comprises an opening( at 36 in Fig 1 and 5) therethrough configured to enable electrical connection between the PTC heating element and an external element. 

15. The heating unit of claim 11 wherein the liquid passage channel comprises a plurality of liquid passage channels  (10a, b, c, d) formed through the heat conductor 20.

16. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed in a lengthwise direction through the heat conductor, and a duct 28 formed in the lengthwise direction through the heat conductor; a positive temperature coefficient (PTC- see claim 6 above) heating element disposed within the duct; and an end cover 41 coupled to a first end of the heat conductor and comprising a groove 46a therein configured to accommodate a portion of the PTC heating element extending from the first end of the heat conductor; wherein the groove extends in a direction substantially orthogonal to the lengthwise direction and is in communication with a space external to the heat conductor. See Fig. 6-11

    PNG
    media_image4.png
    1114
    947
    media_image4.png
    Greyscale


1. A heating unit 1 comprising: a heat conductor 20 comprising a liquid passage channel 10 formed in a lengthwise direction through the heat conductor, and a duct 28 formed in the lengthwise direction through the heat conductor; a heating element 30 disposed within the duct, at least a first end of the heating element being substantially coplanar with a first end of the heat conductor; an end cover 41 coupled to the first end of the heat conductor, a sealing gasket (epoxy) disposed around an opening of the duct between the end cover and the first end of the heat conductor.
It is further noted that one of skill in the art would recognize that the end covers 40 and 40 of Thweatt are necessarily sealed to the heating conductor such that the fluid does not leak therefrom.  It is further noted that one of skill in the art would find it obvious under at least one of KSR rationales A-D, to provide a sealing gasket generally to provide for a leakfree connection. It is noted that sealing gasket does not import any explicit structure, rather only the function of sealing. 

2. The heating unit of claim 1, the end cover comprising an internal passage in communication with the liquid passage channel. See Fig. 6-11

3. The heating unit of claim 1, the end cover being a first end cover and the heating unit further comprising a second end cover coupled to a second end of the heat conductor. See Fig. 6-11

4. The heating unit of claim 3, the sealing gasket being a first sealing gasket and the heating unit further comprising a second sealing gasket disposed between the second end cover and the second end of the heat conductor.   Note there is symmetry with respect to the sealing of the sheath on both ends of the heat conductor 20 within the duct 28. See Fig. 6-11

5. The heating unit of claim 1, the liquid passage channel being a first liquid passage channel and the heating unit further comprising a second liquid passage channel formed in the lengthwise direction through the heat conductor, the duct disposed between the first liquid passage channel and the second liquid passage channel. See Fig. 6-11
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



tsc